Citation Nr: 0607836	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
December 12, 2001 to January 4, 2002, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.

In a December 2003 decision, the Board remanded the 
appellant's claim for clarification of the appellant's status 
in service and determination as to whether his character of 
discharge from military service was a bar to VA benefits.  
After reviewing the appellant's administrative records, the 
Appeals Management Center (AMC) determined that the 
appellant's administrative entry level separation based upon 
fraudulent entry into service did not void his enlistment. 
See 38 C.F.R. 
§ 3.12(k) (2005); VAOPGCPREC 16-99 (December 15, 1999).  
Therefore, his character of discharge does not bar VA 
benefits.  Additional development was then completed by the 
AMC, after which the case was referred back to the Board for 
further review.  
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A preexisting acquired psychiatric disorder did not 
worsen during service.

3.  An acquired psychiatric disorder was not manifested in 
service and is not shown to be causally or etiologically 
related to service.  




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The appellant was provided notice 
by letter dated in March 2002.  This letter, provided to the 
appellant prior to the initial decision in this case, 
notified him about the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefit sought and whether or not the appellant or the VA 
bore the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA would seek to provide; 
(3) informing the appellant about the information and 
evidence the appellant was expected to provide; and (4) 
requesting the appellant provide any information or evidence 
in the appellant's possession that pertained to the claim.  

Specifically, the March 2002 letter set forth the elements 
necessary to establish entitlement to service-connected 
compensation benefits and the types of evidence needed to 
support this claim.  The RO notified the appellant that the 
VA would request his service records and VA treatment 
records, as well as any private medical records for which the 
appellant provided authorizations.  Additionally, the RO 
asked the appellant to provide any records of private medical 
treatment associated with his claimed disability.

Thereafter, the appellant received the August 2002 rating 
decision, the December 2002 Statement of the Case, the 
Board's December 2003 remand and a second VCAA notice from 
the AMC in December 2004 which reiterated the substance of 
the VCAA.  Collectively, these documents issued in connection 
with this appeal notified the appellant of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  The Board observes that 
neither the appellant nor his representative has contended or 
argued that any defect or deficiency in the VCAA notice that 
may possibly be present has resulted in any prejudice in the 
adjudication of his appeal. See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records and private medical 
records have been associated with the claims file.  
Additionally, the appellant has been afforded two VA 
examinations, as well as a VA medical opinion, in order to 
answer the medical question presented in this case.  While 
the appellant's representative argued in a February 2006 
Brief that the medical review provided to the appellant is 
inadequate, the representative appears to have made this 
assertion based upon the mistaken belief that the appellant 
never attended his VA examinations.  In this regard, the 
representative stated in the February 2006 Brief that the 
appellant failed to attend his April 2002 VA examination, 
which led the Board to remand the appellant's claim for a 
medical opinion based solely upon a review of the claims 
file.  However, the Board observes that the appellant in fact 
appeared at his April 2002 VA psychiatric examination.  The 
Board remanded the appellant's appeal in December 2003 to (1) 
determine whether the appellant's enlistment was voided by 
the service department and (2) afford the appellant a new VA 
examination since additional medical records had been 
associated with the claims file.  The appellant then appeared 
at his April 2004 examination as scheduled; however, the VA 
examiner did not address in his examination report the 
specific questions poised in the Board's December 2003 
remand.  As such, the AMC referred the appellant's claims 
file, with the April 2004 VA examination report, to a 
qualified examiner for clarification of the April 2004 
examination report and to prepare responses to the Board's 
remand questions.  

Lastly, the Board observes that neither the appellant nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained and the case is 
ready for appellate review.

B.  Evidence, Law and Analysis 

The appellant contends that he is entitled to service 
connection for an acquired psychiatric disorder.  Having 
carefully considered the appellant's claim in light of the 
record and the applicable law, the Board concludes, as will 
be explained below, that the preponderance of the evidence is 
against the claim and the appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain:  (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. 1111.  

As to the issue of presumption of soundness, the Board finds 
that the presumption of soundness as to the appellant's 
acquired psychiatric disorder has been rebutted in this case 
by clear and unmistakable evidence.  As noted above, the 
burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence both that: (1) a 
disability existed prior to service; and (2) that it was not 
aggravated during service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993); VAOPGCPREC 3-03 (July 16, 2003).  If both 
prongs are not met, the presumption of soundness at entry is 
not rebutted.  In this regard, the Board finds that the clear 
and unmistakable evidence consists of the appellant's own 
statements, his preservice medical records, his service 
medical records and his post-service medical records.  

As to the first prong, whether there is clear and 
unmistakable error of preexistence of a disability, the Board 
observes that the determination of whether there is clear and 
unmistakable evidence that a disability existed prior to 
service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

In this regard, the Board observes that when the appellant 
submitted his claim for compensation in January 2002, he 
proceeded under the theory that he had a preexisting 
psychiatric condition (depression) that was aggravated during 
service ("aggravated depression").  His preservice medical 
records indicate that he was hospitalized with an admission 
diagnosis of depression by history in November 1994.  After 
remaining hospitalized for over one month, the appellant was 
discharged with a diagnosis of (1) depressive disorder not 
otherwise specified and (2) schizotypal personality disorder.  
He was placed on medication.  In 1996, the appellant was 
hospitalized overnight for safety reasons with a diagnosis of 
schizoaffective disorder.  He remained on medication.  

Thereafter, the appellant underwent therapy throughout 1997 
and sporadically in 1998 and 1999.  In preparation for 
applying to the North Dakota National Guard, the appellant 
underwent a psychological evaluation in September 1999 which 
indicated that he was not clinically depressed at that time 
and there was no indication of other major psychiatric 
illness.  While the medical provider recommended that the 
appellant was an appropriate candidate for the North Dakota 
National Guard, he also reported that the appellant had a 
vulnerability to depression and a vulnerability to outbursts 
of anger in the past.  

The Board finds that these records clearly and unmistakably 
document that the appellant had a preexisting psychiatric 
condition prior to entering service.  The veteran does not 
dispute this evidence.  In fact, during his April 2002 VA 
examination, he reported experiencing his first symptoms of 
depression between the ages of 5 and 7.  He also reported a 
number of suicide attempts and hospitalizations.  During his 
April 2004 examination, the appellant reported receiving 
counseling in school until junior high and psychiatric 
treatment from the age of 13 to age 18.  

As for the appellant's service records, his DD 214 
Certificate of Release from Active Duty form indicates that 
the appellant was discharged due to fraudulent entry into 
military service for which he was provided an entry level 
separation.  During his medical prescreening examination, the 
appellant denied ever seeing a psychiatrist, psychologist, 
counselor or other professional for any reason. See the 
August 2001 medical history portion of the medical 
prescreening examination report.  He also denied being 
previously rejected from military service. Id.  In addition, 
the appellant denied in his service entrance examination that 
he did not experience nervous trouble of any sort, including 
depression. See September 2001 Report of Medical History 
portion of his entrance examination.  Clearly, all of these 
denials are contradicted by the appellant's preservice 
medical records.  

In addition, the appellant's service records indicate that he 
referred himself to the Behavioral Analysis Service (BAS) 
within two days of entering active duty where he reported 
that he had prior problems with depression. See December 14, 
2001 Service Mental Health Evaluation.   He also signed a 
statement in which he acknowledged fraudulently enlisting in 
the service by not telling the service about his mental 
background.  Had the appellant reported his history of mental 
health treatment prior to entering service, he would have 
been ineligible to enlist. See December 2001 service 
memorandum.  

The June 2005 VA opinion, in which the VA examiner opined 
that the appellant entered service with a preexisting 
psychiatric disability as evidenced by his treatment as an 
adolescent for depression and preservice suicidal 
gestures/attempts, also supports the Board's conclusion that 
the record contains clear and unmistakable evidence that the 
veteran's psychiatric disorder preexisted his entrance into 
military service.  Thus, the Board finds that the first prong 
of the presumption of soundness has been rebutted.

As to the second prong, whether there is clear and 
unmistakable evidence that the veteran's preexisting 
psychiatric disorder was not aggravated during service, the 
Board observes that a preexisting disability will be 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase is due to that natural 
progress of the disease.

In this matter, the appellant's service medical records do 
not support his contention that his preexisting disorder was 
aggravated during his 23 days in service. According to the 
appellant's DD 214 form, the appellant entered active duty on 
December 12, 2001.  On December 14, 2001, two days later, the 
appellant referred himself to the Behavioral Analysis Service 
where he reported prior problems with depression and 
expressed feelings that he did not think being in service was 
for him.  

According to a December 17, 2001 service memorandum, the 
appellant underwent a mental health evaluation during which 
he indicated that he was having "all kinds of problems."  
These problems included the inability to perform adequately 
and feeling unable to pass his service tests.  He reported 
that he could not concentrate or attend to directions, had an 
inability to coordinate while marching with others and also 
experienced memory problems that he believed were the result 
of medications taken in the past.  The memorandum does not 
reference any feelings of sadness or depression on the part 
of the appellant.  Rather, the appellant indicated that he 
"really like[d] the military," which is why he decided to 
join despite the potential for fraudulent enlistment.  He 
denied suicidal or homicidal ideation or intent.  His manner 
was described as open, cooperative and relatively lethargic.  
His speech was quite but animated; his affect and mood were 
appropriate and his cognitions were noted to be within normal 
limits.  The examiner described the appellant as an 
individual hampered by limitations which created periods of 
anxiety that interfered with his ability to concentrate or 
perform required behaviors.  He diagnosed the appellant with 
an adjustment disorder, not otherwise specified and 
recommended that he be administratively separated.  In making 
this recommendation, he remarked that the appellant did not 
have a severe mental disorder and was not considered to be 
mentally disordered.  Rather, he manifested a long-standing 
disorder of behavior and adaptability that was of such 
severity so as to preclude adequate military service.  

Subsequent service medical records also do not indicate that 
the appellant's psychiatric disorder worsened, much less was 
aggravated, during his remaining time in service.  In fact, 
after his December 17, 2001 mental health evaluation, the 
appellant participated in the Behavioral Analysis Service's 
Psychoeducational Program almost daily until his discharge 
(excluding weekends and holidays).  Specifically, he 
underwent daily therapy sessions from December 18, 2001 to 
December 21; December 26, 2001 to December 28, 2001; and 
January 2, 2001 to January 3, 2001.  During each daily 
session, the appellant completed an "Outcome Questionnaire" 
that contained 45 questions regarding the appellant's 
feelings.  Some of these questions inquired as to whether the 
appellant felt blue (question 42); lonely (question 18); 
nervous (question 36); angry (question 44) or experienced 
difficulty concentrating (question 22).  The appellant was 
given the options of "never, rarely, sometimes, frequently 
and almost always" as answers to the questions; and was 
asked to pick the best answer to describe how he had been 
feeling over the last week.  Of the nine questionnaires the 
appellant completed, he consistently responded that he never 
felt blue, lonely, or angry.  He reported on one occasion 
that he "rarely" had difficulty concentrating and "rarely" 
felt nervous. See December 20, 2001 questionnaire.  
Otherwise, he responded that he never had difficulty 
concentrating and he never felt nervous.  

While the appellant reported during his April 2002 and April 
2004 VA examinations that he that he felt nervous, depressed, 
anxious, had trouble controlling his anger and experienced 
trouble concentrating in service, his service medical records 
do not support these statements.  While he reported 
experiencing these feelings as a result of being yelled at by 
his superiors for not learning things quickly (April 2004 VA 
examination report), the Board observes that he only appeared 
to undergo basic training for two days prior to reporting to 
the Behavioral Analysis Service's unit, which then began his 
process of being discharged. 

Additional evidence against the appellant's claim consists of 
two VA examination reports dated in April 2002 and April 
2004, in which the examiners diagnosed the appellant with (1) 
recurrent major depressive disorder in full remission and 
anxiety disorder not otherwise specified and (2) depression 
not otherwise specified in remission, respectively, and a 
June 2005 VA opinion.  However, the April 2002 VA examiner 
did not address whether the appellant's diagnoses preexisted 
service or were aggravated by service.  Further, while the 
April 2004 VA examiner indicated that it seemed more likely 
that the verbal abuse in the service caused some relapse in 
the veteran's depression, he nonetheless found that the 
appellant had a history of depression even before going into 
service.  Moreover, the examiner found that the veteran's 
depression was in remission which is evidence that is 
contrary to the assertion of a permanent increase in severity 
occurred in service.  Finally, the Board has attached 
significant weight to the opinion of the June 2005 examiner 
who reviewed all the evidence of record and stated that there 
was no evidence or indication that the appellant's 
preexisting depression worsened or increased in severity 
during his military service.  It was the examiner's expert 
opinion that the appellant's current psychiatric diagnosis 
was not caused by, or a result of, his military service.  The 
Board finds this opinion not only persuasive and credible, 
but also uncontroverted.  Accordingly, because there is clear 
and unmistakable evidence that a preexisting psychiatric 
disorder was not aggravated during service, the Board 
concludes that the presumption of soundness has been rebutted 
in this case.  VAOPGCPREC 3-03.  There is no doubt to be 
resolved.

The Board also notes that the analysis for determining 
aggravation for purposes of rebutting the presumption of 
soundness mimic the general standard of aggravation.  More 
specifically, since there is clear and unmistakable evidence 
that a psychiatric disorder was not aggravated during service 
for the purpose of rebutting the presumption of soundness (38 
U.S.C.A. §§ 1111, 1137), it necessarily follows that a 
psychiatric disorder was not, in fact, aggravated during 
service.  (38 U.S.C.A. §§ 1110, 1131).

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim for service connection for an 
acquired psychiatric disorder on the basis that no probative 
evidence in the record exists illustrating that the 
appellant's disorder either manifested in or was aggravated 
by his brief period of time in service.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


